DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed 02/04/2021 has been entered.  Claims 1-19 are pending for examination. Claims 18 and 19 are newly added


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1, 4-6, 10, 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. (US Pub. 2014/0267410) hereinafter Fein in view of McPhee et al.  (US Pub. 2018/0210628) and further in view of Schwarz et al. (US Pub. 2018/0286126) hereinafter Schwarz and further in view of Piya et al. (US Pub. 2015/0331576) hereinafter Piya.

Regarding claim 1, Fein teaches, a method, comprising: 
at a computer system, that includes one or more cameras, and an input device, and further includes, or is in communication with, a display generation component (Fein; handheld augmented reality device with at least one sensor (camera) and touch screen for user input (touch to select); paragraph 79): 
displaying, via the display generation component, an augmented reality environment, wherein displaying the augmented reality environment includes concurrently displaying (Fein; as shown on figure 2, where augmented reality device depicts an image of field of view including augmented reality representation 206 (i.e. smartphone screen displaying concurrently field of view); paragraph 88): 
a representation of at least a portion of a field of view of the one or more cameras that includes a respective physical object, wherein the representation is updated as contents of the field of view of the one or more cameras change (Fein; as shown in figure 4a wherein AR device displaying field of view which is bookshelf with books (equate as physical object) and as shown in figure 4b 
a respective virtual user interface object at a respective location in the representation of the field of view of the one or more cameras, wherein the respective virtual user interface object has a location that is determined based on the respective physical object in the field of view of the one or more cameras (Fein; as shown on figure 4a wherein the augmented reality device (smartphone) showing bookshelf with books (i.e. smartphone displaying bookshelf as virtual object as camera’s field of view of bookshelf); paragraph 96).
Fein does not teach expressly,
while displaying the augmented reality environment, detecting an input at a location that corresponds to the respective virtual user interface object; and 
while continuing to detect the input: detecting movement of the input relative to the respective physical object in the field of view of the one or more cameras; and 
in response to detecting the movement of the input relative to the respective physical object in the field of view of the one or more cameras.
However, McPhee teaches,  
while displaying the augmented reality environment, detecting an input at a location that corresponds to the respective virtual user interface object (McPhee; as shown in figure 5K, user selecting a virtual object 524 in user’s computing device and as shown in figure 5L where user move or adjust the depth of the object; paragraph 49); and 
while continuing to detect the input: detecting movement of the input relative to the respective physical object in the field of view of the one or more cameras (McPhee; as depicted in figure 5M where user select the virtual object and slides his finger (continuing input) to adjust the depth the depth from R1 to R2 position; paragraph 49); and 
in response to detecting the movement of the input relative to the respective physical object in the field of view of the one or more cameras, (McPhee; as shown in figure 5K, user selecting a virtual object 524 in user’s computing device and as shown in figure 5L where user move or adjust the depth of the object, further, user physically walking around with virtual object translate the virtual object from one position to another position (i.e. computing device equipped with camera change the view as device moving), also, as depicted in figure 5M where user select the virtual object and slides his finger (continuing input) to adjust the depth the depth from R1 to R2 position; paragraph 49).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include McPhee’s technique of changing the virtual position from one position to another position by sliding finger or physically walking with device displaying virtual object to modify displaying of augmented reality technique of Fein. The motivation for doing so would have been to improve the functionality of computer imaging software and systems by facilitating the manipulation of virtual content displayed in conjunction with images of real-world objects and environments (McPhee; paragraph 12).


moving the first portion of the respective virtual user interface object, relative to the respective physical object, in accordance with a magnitude of movement of the input relative to the respective physical object;  P35382US1/063266-7498-US2Response to Office Action
However, Schwartz teaches,
moving the first portion of the respective virtual user interface object, relative to the respective physical object, in accordance with a magnitude of movement of the input relative to the respective physical object (Schwarz; figs. 7-8; as shown in figure 7 wherein, holographic (virtual object) motorcycle 244 is transitioned to display on the table top and as shown in figure 8, user element layout program determines that the motorcycle within the predetermined distance of table top and transitioned to display on the table top; paragraphs 54 and 60);  P35382US1/063266-7498-US2Response to Office Action
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Schwarz’s technique of interacting with virtual object with respective to physical object to modify displaying of augmented reality technique and changing the virtual position from one position to another position by sliding finger or physically walking with device displaying virtual object of Fein and McPhee. The motivation for doing so would have been to advantages of the familiarity, intuitiveness, and accuracy to enable users to view and manipulate virtual content that is displayed to appear within the users' physical environment

Fein, McPhee and Schwartz do not teach expressly, 
wherein, before and after the moving of the first portion of the respective virtual user interface object in the augmented reality environment, the second portion of the respective virtual user interface object, displayed in the augmented reality environment, is anchored to a portion of the respective physical object in the field of view of the one or more cameras
However, Piya teaches,
wherein, before and after the moving of the first portion of the respective virtual user interface object in the augmented reality environment, the second portion of the respective virtual user interface object, displayed in the augmented reality environment, is anchored to a portion of the respective physical object in the field of view of the one or more cameras (Piya; as illustrates on figure 18, 3D scene rendered over a physical tabletop using augmented reality glasses and user manipulate and configured individual components where scene pertains to an architectural buildings, archways, greenery, and road structures, also, user to interact with content of scene since the virtual environment and physical workspace are overlapped within the same visual space (user manipulate and interact with contents using augmented reality glasses, user can separate portion of the content from the scene to position at different location and other portion stay on tabletop which is physical object); paragraphs 111-112)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Piya’s technique of interacting with portion of components of scene with respective to physical object to modify displaying of augmented reality technique and changing the virtual position from one position to another position by 


Regarding claim 4, Fein, McPhee, Schwarz and Piya teaches all of the claim 1. Further Schwarz teaches, wherein the first portion of the respective virtual user interface object is moved in the augmented reality environment in response to detecting the movement of the input relative to the respective physical object in the field of view of the one or more cameras without regard to whether the movement of the input is due to (Schwarz; user moves the motorcycle and UI element toward table, and UI element 76 transitioned to display on the table top (physical object where UI element anchored); paragraphs 51-54):
Further, McPhee teaches,
movement of the input on the input device (MCPhee; as depicted in figure 5M where user select the virtual object and slides his finger (continuing input and sliding finger equate as input device) to adjust the depth the depth from R1 to R2 position; paragraph 49), movement of the one or more cameras relative to the respective physical object in the field of view of the one or more cameras, or a combination of the movement of the input on the input device and the movement of the one or more cameras relative to the respective physical object in the field of view of the one or more cameras. 

Regarding claim 5, Fein, McPhee, Schwarz and Piya teaches all of the claim 1. McPhee further teaches, wherein the movement of the input relative to the respective physical object in the field of view of the one or more cameras is based on (McPhee; McPhee; as shown in figure 5K, user selecting a virtual object 524 in user’s computing device and as shown in figure 5L where user move or adjust the depth of the object; paragraph 49)
movement of the field of view of the one or more cameras relative to the respective physical object in the field of view of the one or more cameras (McPhee; as shown in figure 5K, user selecting a virtual object 524 in user’s computing device and as shown in figure 5L where user move or adjust the depth of the object, further, user physically walking around with virtual object translate the virtual object from one position to another position (i.e. computing device equipped with camera change the view as device moving), also, as depicted in figure 5M where user select the virtual object and slides his finger (continuing input) to adjust the depth the depth from R1 to R2 position; paragraph 49); and 
movement of the input on the input device (McPhee; as depicted in figure 5M where user select the virtual object and slides his finger (continuing input and sliding finger equate as input device) to adjust the depth the depth from R1 to R2 position; paragraph 49). 


Regarding claim 6, Fein, McPhee, Schwarz and Piya teaches all of the claim 1. McPhee further teaches, wherein the movement of the input relative to the respective 
detecting movement of the field of view of the one or more cameras relative to the respective physical object (McPhee; as shown in figure 5K, user selecting a virtual object 524 in user’s computing device and as shown in figure 5L where user move or adjust the depth of the object, further, user physically walking around with virtual object translate the virtual object from one position to another position (i.e. computing device equipped with camera change the view as device moving), also, as depicted in figure 5M where user select the virtual object and slides his finger (continuing input) to adjust the depth the depth from R1 to R2 position; paragraph 49); and 
Further Schwarz teaches,
after moving the first portion of the respective virtual user interface object in the augmented reality environment in accordance with the magnitude of movement of the input relative to the respective physical object (Schwarz; user moves the motorcycle and UI element toward table, and UI element 76 transitioned to display on the table top (physical object where UI element anchored); paragraphs 51-54): 
in response to detecting the movement of the field of view of the one or more cameras relative to the respective physical object, continuing to move the first portion of the respective virtual user interface object in the augmented reality 

Regarding claim 10, Fein, McPhee, Schwarz and Piya teaches all of the claim 1. Schwarz further teaches,
wherein movement of the first portion of the respective virtual user interface object in the augmented reality environment is based on a physical shape of the respective physical object in the field of view of the one or more cameras (Schwarz; HMD device 18 displays virtual content in the form of a holographic motorcycle 244 and 4 virtual user interface elements 76; paragraph 44).

Regarding claim 13
one or more virtual objects that do not correspond to physical objects in the field of view of the one or more cameras (Fein; as shown on figure 32, displaying a taxi cab and user interact with a taxi cab (i.e. taxi cab equate as moving object); paragraph 163);
one or more physical objects that are in the field of view of the one or more cameras (Fein; as shown in figure 36, user observing the street with device and in figure 37, show the taxi on the device view; paragraph 164);
one or more 3D virtual models of the one or more physical objects that are in the field of view of the one or more cameras that replace at least a portion of the corresponding one or more physical objects (Fein; as shown in figure 36 and 37 wherein the device camera observe the street and as shown in figure 37 camera view shows a taxi (i.e. figure 36 shows a street with buildings as physical objects and also figure 37 taxi as physical object); paragraph 164).

Regarding claim 14, Fein, McPhee, Schwarz and Piya teaches all of the claim 1. McPhee further teaches,
wherein the respective physical object in the field of view of the one or more cameras is a 3D marker that is recognizable from different angles and the respective virtual user interface object is a 3D virtual model that is overlaid on the respective physical object based on a camera angle of the one or more cameras (McPhee; system displaying three dimensional of physical object in two dimension display screen; paragraphs 90 and 73).

Claims 15 and 16 are system and medium claims that corresponding to method claim 1. Therefore, they are rejected for the same reason as claim 1 above.  In addition, the combination of Fein, McPhee, Schwarz and Piya teaches one or more cameras (Fein; handheld augmented reality device with at least one sensor (camera) and touch screen for user input (touch to select); paragraph 79), an input device (Fein; touch screen for user input (touch to select as input); paragraph 79), one or more processors (Fein; device includes memory such as volatile or non-volatile memory and processors; paragraph 194).

Regarding claim 19, Fein, McPhee, Schwarz and Piya teaches all of the claim 1. Piya further teaches,
wherein the representation of the portion of a field of view of the one or more cameras includes a displayed representation of the respective physical object (Piya; “the display of the virtual scene 1810 is over a tabletop surface and is powered by stereoscopic display or an augmented reality glasses based display system (not shown)”; paragraph 111), and displaying the augmented reality environment includes displaying the representation of the respective physical object (Piya; “the display of the virtual scene 1810 is over a tabletop surface and is powered by stereoscopic display or an augmented reality glasses based display system (not shown)”; paragraph 111).




Claims 2, 7-9, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. (US Pub. 2014/0267410) hereinafter Fein in view of McPhee et al.  (US Pub. 2018/0210628) and further in view of Schwarz et al. (US Pub. 2018/0286126) hereinafter Schwarz and further in view of Piya et al. (US Pub. 2015/0331576) hereinafter Piya as applied to claim 1 above and further in view of Calabrese et al. (US Pub. 2018/0143693) hereinafter Calabrese.


Regarding claim 2, Fein, McPhee, Schwarz and Piya teaches all of the claim 1. Schwarz further teaches, wherein moving the first portion of the respective virtual user interface object in accordance with the magnitude of movement of the input relative to the respective physical object in the field of view of the one or more cameras includes (Schwarz; figs. 5-7; as shown in figure 5 wherein, holographic (virtual object) motorcycle 244 and UI elements 76 (which equating as second portion of the virtual objects, first portion as motorcycle) and UI element 76 transitioned to display on the table top (physical object where UI element anchored), as displayed in figs. 5-7 wherein virtual object UI elements moving and display anchored on top of the table and before and after; paragraphs 51-54):
Fein, McPhee, Schwarz and Piya do not teach expressly,
in accordance with a determination that the magnitude of movement of the input relative to the respective physical object is a first magnitude, moving the first portion of the respective virtual user interface object by a first adjustment; and 
in accordance with a determination that the magnitude of movement of the input relative to the respective physical object is a second magnitude distinct from the 
However, Calabrese teaches,
in accordance with a determination that the magnitude of movement of the input relative to the respective physical object is a first magnitude, moving the first portion of the respective virtual user interface object in the augmented reality environment by a first adjustment (Calabrese; as shown on figure 6 wherein user using two input object 600A and 600B to rotate virtual object 608 (appearance of the virtual object adjusted by rotating); paragraphs 36 and 37); and 
in accordance with a determination that the magnitude of movement of the input relative to the respective physical object is a second magnitude distinct from the first magnitude, moving the first portion of the respective virtual user interface object in the augmented reality environment by a second adjustment distinct from the first adjustment (Calabrese; as shown in figure 7 where user stretched vertically or horizontally virtual object (adjusting appearance); paragraphs 42-43).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Calabrese’s technique of adjusting virtual objects to change appearance of virtual object to modify displaying of augmented reality technique and changing the virtual position from one position to another position by sliding finger or physically walking with device displaying virtual object and interacting with virtual object with respective to physical object and interacting with portion of components of scene with respective to physical object of Fein and McPhee, Schwartz and Piya. The 

Regarding claim 7, Fein, McPhee, Schwarz and Piya teaches all of the claim 1. McPhee further teaches, wherein the movement of the input relative to the respective physical object in the field of view of the one or more cameras is based on movement of the input on the input device (McPhee; McPhee; as shown in figure 5K, user selecting a virtual object 524 in user’s computing device and as shown in figure 5L where user move or adjust the depth of the object; paragraph 49), and the method includes:
Fein, McPhee, Schwarz and Piya do not teach expressly,
after moving the first portion of the respective virtual user interface object in the augmented reality environment in accordance with the magnitude of movement of the input relative to the respective physical object: 
detecting movement of the input on the input device; and 
in response to detecting the movement of the input on the input device, continuing to move the first portion of the respective virtual user interface object in the augmented reality environment in accordance with a magnitude of movement of the input on the input device
However, Calabrese teaches,
after moving the first portion of the respective virtual user interface object in the augmented reality environment in accordance with the magnitude of movement 
detecting movement of the input on the input device (Calabrese; as shown in figure 7 where user stretched vertically or horizontally virtual object (adjusting appearance); paragraphs 42-43); and 
in response to detecting the movement of the input on the input device, continuing to move the first portion of the respective virtual user interface object in the augmented reality environment in accordance with a magnitude of movement of the input on the input device (Calabrese; as shown in figure 7 where user continue to stretched vertically (T3 and T4) or horizontally virtual object (adjusting appearance) and as a results the virtual object appearance change size of the virtual object; paragraphs 42-43).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Calabrese’s technique of adjusting virtual objects to change appearance of virtual object to modify displaying of augmented reality technique and changing the virtual position from one position to another position by sliding finger or physically walking with device displaying virtual object and interacting with virtual object with respective to physical object and interacting with portion of components of scene with respective to physical object of Fein and McPhee, Schwartz and Piya. The motivation for doing so would have been to enables allowing the user to precisely move the virtual object with intuitive experience, without requiring use of complicated 

Regarding claim 8, Fein, McPhee, Schwarz and Piya teaches all of the claim 1. See claim 1 rejections for details. Fein, McPhee, Schwarz and Piya do not teach expressly,
detecting the input at the location that corresponds to the respective virtual user interface object includes detecting the input at a first contact point on the respective virtual user interface object; and 
the computer system updates the display of the respective virtual user interface object so as to maintain display of the first contact point on the respective virtual user interface object at a location that corresponds to a location of the input
However, Calabrese teaches,
detecting the input at the location that corresponds to the respective virtual user interface object includes detecting the input at a first contact point on the respective virtual user interface object (Calabrese; as shown on figure 6 wherein user using two input object 600A and 600B to contact virtual object and to rotate virtual object 608 to change orientation; paragraphs 36 and 37): 
the computer system updates the display of the respective virtual user interface object so as to maintain display of the first contact point on the respective virtual user interface object at a location that corresponds to a location of the input (Calabrese; as shown in figure 7 where user continue to stretched vertically (T3 and T4) or horizontally and as a results figure 7 shown the virtual object appearance change size of the virtual object; paragraphs 42-43); and 


Regarding claim 9, Fein, McPhee, Schwarz and Piya teaches all of the claim 1. McPhee further teaches,
movement of the input relative to the respective physical object in the field of view of the one or more cameras includes movement of the computer system (McPhee; as shown in figure 5K, user selecting a virtual object 524 in user’s computing device and as shown in figure 5L where user move or adjust the depth of the object, further, user physically walking around with virtual object translate the virtual object from one position to another position (i.e. computing device equipped with camera change the view as device moving), also, as depicted in figure 5M where user select the virtual object and slides his finger (continuing input) to adjust the depth the depth from R1 to R2 position; paragraph 49)

a determination of movement of the computer system is derived from image analysis that indicates one or more reference points within the field of view of the one or more cameras have changed between successive images captured by the one or more cameras.  
However, Calabrese teaches,
a determination of movement of the computer system is derived from image analysis that indicates one or more reference points within the field of view of the one or more cameras have changed between successive images captured by the one or more cameras (Calabrese; as shown in figure 7 where user touch 700A and 700B with a reference line between the centroid to stretched vertically (T3 and T4) or horizontally; paragraphs 42 and 43). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Calabrese’s technique of adjusting virtual objects to change appearance of virtual object to modify displaying of augmented reality technique and changing the virtual position from one position to another position by sliding finger or physically walking with device displaying virtual object and interacting with virtual object with respective to physical object and interacting with portion of components of scene with respective to physical object of Fein and McPhee, Schwartz and Piya. The motivation for doing so would have been to enables allowing the user to precisely move the virtual object with intuitive experience, without requiring use of complicated controllers or multiple modes to perform simple manipulations (Calabrese; paragraph 14).

Regarding claim 11, Fein, McPhee, Schwarz and Piya teaches all of the claim 1. See claim 1 rejections for details. Fein, McPhee, Schwarz and Piya do not teach expressly,
wherein movement of the first portion of the respective virtual user interface object in the augmented reality environment is based on concurrent movement of one or more touch inputs and movement of the computer system
However, Calabrese teaches,
wherein movement of the first portion of the respective virtual user interface object in the augmented reality environment is based on concurrent movement of one or more touch inputs and movement of the computer system (Calabrese; as shown in figure 7 where user touch 700A and 700B  and stretched vertically (T3 and T4) or horizontally (T1 and T2) (i.e. user stretch simultaneously both touch point), and as a results figure 7 shown the virtual object appearance change size of the virtual object; paragraphs 42-43): 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Calabrese’s technique of adjusting virtual objects to change appearance of virtual object to modify displaying of augmented reality technique and changing the virtual position from one position to another position by sliding finger or physically walking with device displaying virtual object and interacting with virtual object with respective to physical object and interacting with portion of components of scene with respective to physical object of Fein and McPhee, Schwartz and Piya. The motivation for doing so would have been to enables allowing the user to precisely move the virtual object with intuitive experience, without requiring use of complicated 


Regarding claim 17, Fein, McPhee, Schwarz and Piya teaches all of the claim 1. McPhee further teaches,
the movement of the input relative to the respective physical object is based on movement of the input on the input device (McPhee; as shown in figure 5K, user selecting a virtual object 524 in user’s computing device and as shown in figure 5L where user move or adjust the depth of the object, further, user physically walking around with virtual object translate the virtual object from one position to another position (i.e. computing device equipped with camera change the view as device moving), also, as depicted in figure 5M where user select the virtual object and slides his finger (continuing input) to adjust the depth the depth from R1 to R2 position; paragraph 49)
Further Piya teaches,
detecting input on a location on the first portion of the respective virtual user interface (Piya; as illustrates in figure 18, user interact with the individual components of the 3D virtual scene where user (any of the individual components being manipulate or configure to position at different location and this individual component as first portion of the virtual scene); paragraphs 111-12)
Fein, McPhee, Schwarz and Piya do not teach expressly,
detecting the input at the location that corresponds to the respective virtual user interface object includes detecting the input on the first object of the respective virtual user interface object;
the method includes, while continuing to detect the input: after moving the first portion of the respective virtual user interface object in the augmented reality environment in accordance with the magnitude of movement of the input relative to the respective physical object;
detecting movement of the field of view of the one or more cameras relative to the respective physical object in the field of view of the one or more cameras
in response to detecting the movement of the field of view of the one or more cameras relative to the respective physical object, continuing to move the first portion of the respective virtual user interface object in the augmented reality environment in accordance with a magnitude of movement of the field of view of the one or more cameras relative to the respective physical object; 
wherein the computer system updates the display of the respective virtual user interface object so as to maintain display of the first portion of the respective virtual user interface object in the augmented reality environment at a location that corresponds to a location of the input.
However, Calabrese teaches,
detecting the input at the location that corresponds to the respective virtual user interface object includes detecting the input on the first object of the respective virtual user interface object (Calabrese; as shown on figure 6 wherein user using 
the method includes, while continuing to detect the input: after moving the first portion of the respective virtual user interface object in the augmented reality environment in accordance with the magnitude of movement of the input relative to the respective physical object (Calabrese; as shown on figure 6 wherein user using two input object 600A and 600B to rotate virtual object 608 (appearance of the virtual object adjusted by rotating); paragraphs 36 and 37): 
detecting movement of the field of view of the one or more cameras relative to the respective physical object in the field of view of the one or more cameras (Calabrese; as shown in figure 7 where user stretched vertically or horizontally virtual object (adjusting appearance); paragraphs 42-43); and 
response to detecting the movement of the field of view of the one or more cameras relative to the respective physical object, continuing to move the first portion of the respective virtual user interface object in the augmented reality environment in accordance with a magnitude of movement of the field of view of the one or more cameras relative to the respective (physical) object (emphasis added) (Calabrese; as shown in figure 7 where user continue to stretched vertically (T3 and T4) or horizontally virtual object (adjusting appearance) and as a results the virtual object appearance change size of the virtual object; paragraphs 42-43); 
wherein the computer system updates the display of the respective virtual user interface object so as to maintain display of the first portion of the respective 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Calabrese’s technique of adjusting virtual objects to change appearance of virtual object to modify displaying of augmented reality technique and changing the virtual position from one position to another position by sliding finger or physically walking with device displaying virtual object and interacting with virtual object with respective to physical object and interacting with portion of components of scene with respective to physical object of Fein and McPhee, Schwartz and Piya. The motivation for doing so would have been to enables allowing the user to precisely move the virtual object with intuitive experience, without requiring use of complicated controllers or multiple modes to perform simple manipulations (Calabrese; paragraph 14).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. (US Pub. 2014/0267410) hereinafter Fein in view of McPhee et al.  (US Pub. 2018/0210628) and further in view of Schwarz et al. (US Pub. 2018/0286126) hereinafter Schwarz and further in view of Piya et al. (US Pub. 2015/0331576)  as applied to claim 1 above and further in view of Markiewicz et al. (US Pub. 2013/0044141) hereinafter Markiewicz.

Regarding claim 12, Fein, McPhee, Schwarz and Piya teaches all of the claim 1. Schwarz further teaches, wherein moving the first portion of the respective virtual user interface object in the augmented reality environment includes moving at least a portion of the respective virtual user interface object beyond a maximum limit of a resting state of the respective virtual user interface object, and the method includes (Schwarz; figs. 5-7; as shown in figure 5 wherein, holographic (virtual object) motorcycle 244 and UI elements 76 (which equating as second portion of the virtual objects, first portion as motorcycle) and UI element 76 transitioned to display on the table top (physical object where UI element anchored), as displayed in figs. 5-7 wherein virtual object UI elements moving and display anchored on top of the table and before and after; paragraphs 51-54):
while continuing to detect the input, displaying the respective virtual user interface object at a location beyond the maximum limit of the resting state of the respective virtual user interface object, in accordance with the magnitude of movement of the input relative to the respective physical object (McPhee; figure 5M wherein user move the virtual object from position R1 to new position R2 which is resting state (i.e. examiner interpreted the maximum limit is where user stop sliding the finger and release the finger from sliding); paragraph 49).
Fein, McPhee, Schwarz and Piya do not teach expressly,
ceasing to detect the input; and 
in response to ceasing to detect the input, displaying the respective virtual user interface object at a location corresponding to the maximum limit of the resting state of the respective virtual user interface object 
However, Markiewicz teaches,
ceasing to detect the input (Markiewicz; as disclosed in figure 16, in the event that user terminated the drag operation (ceasing input); paragraph 99); and 
in response to ceasing to detect the input, displaying the respective virtual user interface object at a location corresponding to the maximum limit of the resting state of the respective virtual user interface object (Markiewicz; as disclosed in figure 16, in the event that user terminated the drag operation (ceasing input) and object is returning to original position (i.e. examiner interpreted that, user terminate the drag operation in results that object return it to its resting position which is original position); paragraph 99).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Markiewicz’s technique of object return to original position when user terminate drag operation to modify displaying of augmented reality technique and changing the virtual position from one position to another position by sliding finger or physically walking with device displaying virtual object and interacting with virtual object with respective to physical object and interacting with portion of components of scene with respective to physical object of Fein and McPhee, Schwartz and Piya. The motivation for doing so would have been to provide a benefit of visual indication of interaction operation with an understanding or awareness of thresholds (Markiewicz; paragraph 7).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fein et al. (US Pub. 2014/0267410) hereinafter Fein in view of McPhee et al.  (US Pub. 2018/0210628) and further in view of Schwarz et al. (US Pub. 2018/0286126) hereinafter Schwarz and further in view of Piya et al. (US Pub. 2015/0331576) hereinafter Piya as applied to claim 1 above and further in view of Lyren (US Pub. 2016/0155273).

Regarding claim 18, Fein, McPhee, Schwarz and Piya teaches all of the claim 1. Fein, McPhee, Schwarz and Piya do not teach expressly,
wherein a view of the second portion of the respective virtual user interface object that is anchored to the respective physical object changes as a location, shape, and/or orientation of the respective physical object changes in the field of view of the one or more cameras 
However, Lyren teaches
wherein a view of the second portion of the respective virtual user interface object that is anchored to the respective physical object changes as a location, shape, and/or orientation of the respective physical object changes in the field of view of the one or more cameras (Lyren; as shown in figure 16B wherein, location of the virtual object 1610 move the location as user moves his head toward his right side; paragraph 203, further tablet sits on the table (virtual object sits on the table and when user moves head the virtual object change the location according to the field of view); paragraph 80).
.

Response to Arguments
In the remarks, page 14, applicant argued that the combination of references fails to teach or suggest “before and after the moving of the first portion of the respective virtual user interface object in the augmented reality environment, the second portion of the respective virtual user interface object, displayed in the augmented reality environment, is anchored to a portion of the respective physical object in the field of view of the one or more cameras." as required by amended claim 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PARMANAND PATEL/
Examiner, Art Unit 2143


/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143